        Case 1:16-cr-00692-JMF Document 427 Filed 01/22/20 Page 1 of 14
                                         U.S. Department of Justice
[Type text]
                                                    United States Attorney
                                                    Southern District of New York

                                                   The Silvio J. Mollo Building
                                                   One Saint Andrew’s Plaza
                                                   New York, New York 10007


                                                    January 22, 2020


BY ECF

The Honorable Jesse M. Furman
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007

       Re:    United States v. Martins Apskalns, S9 16 Cr. 692 (JMF)

Dear Judge Furman:

       In advance of the sentencing scheduled for January 29, 2020 in the above-captioned matter,
two redacted victim impact statements pertaining to Martins Apskalns are attached.


                                            Respectfully submitted,

                                            GEOFFREY S. BERMAN
                                            United States Attorney


                                         by: _____________________________
                                             Emily A. Johnson
                                             Matthew J.C. Hellman
                                             Daniel G. Nessim
                                             Assistant United States Attorneys
                                             (212) 637-2409 / -2278 / -2486


cc:    Eric Franz, Esq. (by ECF and email)
       Christopher Wright, Esq. (by ECF and email)
Case 1:16-cr-00692-JMF Document 427 Filed 01/22/20 Page 2 of 14
Case 1:16-cr-00692-JMF Document 427 Filed 01/22/20 Page 3 of 14
Case 1:16-cr-00692-JMF Document 427 Filed 01/22/20 Page 4 of 14
Case 1:16-cr-00692-JMF Document 427 Filed 01/22/20 Page 5 of 14
Case 1:16-cr-00692-JMF Document 427 Filed 01/22/20 Page 6 of 14
Case 1:16-cr-00692-JMF Document 427 Filed 01/22/20 Page 7 of 14
Case 1:16-cr-00692-JMF Document 427 Filed 01/22/20 Page 8 of 14
Case 1:16-cr-00692-JMF Document 427 Filed 01/22/20 Page 9 of 14
Case 1:16-cr-00692-JMF Document 427 Filed 01/22/20 Page 10 of 14
Case 1:16-cr-00692-JMF Document 427 Filed 01/22/20 Page 11 of 14
Case 1:16-cr-00692-JMF Document 427 Filed 01/22/20 Page 12 of 14
Case 1:16-cr-00692-JMF Document 427 Filed 01/22/20 Page 13 of 14
Case 1:16-cr-00692-JMF Document 427 Filed 01/22/20 Page 14 of 14
